Citation Nr: 9917935	
Decision Date: 06/29/99    Archive Date: 07/07/99

DOCKET NO.  98-00 152A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for diabetes mellitus, to 
include disability affecting the right foot.

ATTORNEY FOR THE BOARD

B. Lemoine, Counsel

INTRODUCTION

The appellant had reserve military service as a member of the 
West Virginia Army National Guard from April 1963 to April 
1969, and also from May 1971 to October 1985.  During that 
period of reserve service, the appellant performed numerous 
brief periods of active duty for training (ACDUTRA), and he 
had active service during the period from June 1963 to 
December 1963.  He is unrepresented in his appeal.

The Board of Veterans' Appeals (Board) received this case on 
appeal from an August 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), which denied 
the appellant's claim.  His notice of disagreement was 
received in September 1997.  A statement of the case was 
issued in September 1997.  His substantive appeal was 
received in January 1998.


REMAND

On the appellant's substantive appeal, received in January 
1998, he indicated that he desired a hearing before a 
traveling Member of the Board.  Subsequently, the appellant 
was scheduled for a video-conference hearing to be conducted 
on May 11, 1998.  The RO sent the appellant a confirmation 
letter, which he was requested to return.  A report of 
contact within the claims file, dated in April 1998, 
indicated that the appellant would appear for the scheduled 
hearing and that the requested confirmation form was being 
returned.  However, when the confirmation form was returned, 
the appellant had expressed two contradictory intentions on 
the form.  First, the appellant indicated he was declining 
the video hearing and would prefer to wait for a future visit 
by a Member of the Board.  Second, the appellant indicated he 
wished to withdraw his request for either a personal or a 
video-conference hearing before the Board.  The Board notes 
that the appellant's instructions were mutually exclusive 
and, thus, in an attempt to clarify his desires, a letter was 
sent to him by the Board in May 1999.  However, the record 
indicates that the appellant has not replied to the Board's 
letter.

Accordingly, the Board finds that the appellant did request a 
local hearing before a Member of the Board within his 
substantive appeal, and there is no clear indication in the 
record that this request was subsequently withdrawn.  
Accordingly, the RO should now schedule the appellant for his 
requested hearing before a traveling Member of the Board.

Further appellate consideration will be deferred and the case 
is REMANDED to the RO for the following action:

The RO should schedule a hearing for the 
appellant before a Traveling Member of 
the Board.

Upon completion of the requested development, the case should 
be returned to the Board for further appellate consideration, 
if otherwise in order, following appropriate appellate 
procedures.

The purpose of the REMAND is to further develop the record 
and ensure due process of law.  The Board does not intimate 
any opinion, either factual or legal, as to the ultimate 
disposition warranted in this case.  No action is required of 
the appellant until he receives further notice, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


